Name: Commission Regulation (EC) NoÃ 1844/2004 of 22 October 2004 amending Regulation (EC) NoÃ 1555/96 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade;  tariff policy
 Date Published: nan

 23.10.2004 EN Official Journal of the European Union L 322/12 COMMISSION REGULATION (EC) No 1844/2004 of 22 October 2004 amending Regulation (EC) No 1555/96 as regards the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 33(4) thereof, Whereas: (1) Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for additional import duties on fruit and vegetables (2) provides for surveillance of imports of the products listed in the Annex thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2001, 2002 and 2003, the trigger levels for additional duties on cucumbers, artichokes, clementines, mandarins and oranges should be adjusted. (3) Regulation (EC) No 1555/96 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1555/96 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 193, 3.8.1996, p. 1. Regulation as last amended by Regulation (EC) No 1721/2004 (OJ L 306, 2.10.2004, p. 3). (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1). (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where ex  appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and by the corresponding trigger period. Serial No CN code Description Trigger period Trigger level (tonnes) 78.0015 ex 0702 00 00 Tomatoes  1 October to 31 May 596 477 78.0020  1 June to 30 September 552 167 78.0065 ex 0707 00 05 Cucumbers  1 May to 31 October 39 640 78.0075  1 November to 30 April 30 932 78.0085 ex 0709 10 00 Artichokes  1 November to 30 June 2 071 78.0100 0709 90 70 Courgettes  1 January to 31 December 18 056 78.0110 ex 0805 10 10 ex 0805 10 30 ex 0805 10 50 Oranges  1 December to 31 May 620 166 78.0120 ex 0805 20 10 Clementines  1 November to end of February 88 174 78.0130 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids  1 November to end of February 94 302 78.0155 ex 0805 50 10 Lemons  1 June to 31 December 342 761 78.0160  1 January to 31 May 12 938 78.0170 ex 0806 10 10 Table grapes  21 July to 20 November 227 815 78.0175 ex 0808 10 20 ex 0808 10 50 ex 0808 10 90 Apples  1 January to 31 August 730 623 78.0180  1 September to 31 December 32 246 78.0220 ex 0808 20 50 Pears  1 January to 30 April 257 158 78.0235  1 July to 31 December 27 497 78.0250 ex 0809 10 00 Apricots  1 June to 31 July 4 123 78.0265 ex 0809 20 95 Cherries, other than sour cherries  21 May to 10 August 32 863 78.0270 ex 0809 30 Peaches, including nectarines  11 June to 30 September 6 808 78.0280 ex 0809 40 05 Plums  11 June to 30 September 51 276